IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                            No. 01-50230
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                     Plaintiff-Appellee,

versus

RENE ENRIQUEZ,

                                                                                  Defendant-
Appellant.

                          ---------------------------------
                           Appeal from the United States District Court
                                for the Western District of Texas
                                USDC No. SA-99-CR-513-ALL
                          ---------------------------------
                                        October 15, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges:

PER CURIAM:*

         Rene Enriquez appeals his sentence for transporting illegal aliens in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii). He contends that the district court clearly erred in enhancing his sentence

pursuant to § 2L1.1(b)(5) of the sentencing guidelines. Section 2L1.1(b)(5) provides for an increase

in a defendant’s offense level if the offense involved intentionally or recklessly creating a substantial

risk of death or serious bodily injury to another person. Enriquez was stopped for driving 98 miles

per hour (mph) in a 70 mph zone. Upon inspection of the vehicle, the trooper observed nine illegal

aliens from Mexico hiding on the floor of the van. The van had a rate capacity of seven persons. The

district court did not err in applying § 2L1.1(b)(5) to enhance Enriquez’s sentence.


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 01-50230
                 -2-

AFFIRMED.